            Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MICHAEL C. WORSHAM,                              *

        Plaintiff,                               *

             v.                                  *       Civil Action No. RDB-20-0008

DISCOUNT POWER, INC.                             *

        Defendant.                               *

*       *         *     *       *        *       *       *       *        *       *       *       *

                                  MEMORANDUM OPINION

        Pro se Plaintiff Michael C. Worsham (“Plaintiff” or “Worsham”) has filed an Amended

Complaint against Defendant Discount Power, Inc. (“Defendant” or “Discount Power”),

asserting various violations of the federal Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, and the Maryland Telephone Consumer Protection Act (“MDTCPA”), Md.

Code Ann., Com. Law § 14-3201, on the basis of seven calls allegedly made by the Defendant

to Worsham’s landline within a five-day period in November of 2019. (Am. Compl., ECF

No. 54.) Presently pending before this Court is the Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint. 1 (ECF No. 64.) The parties’ submissions have been reviewed and no

hearing is necessary. See Local Rule 105.6 (D. Md. 2021). For the reasons that follow, the

Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 64) is GRANTED

IN PART and DENIED IN PART. Specifically, Defendant’s Motion is GRANTED as to



        1  Also pending is the Plaintiff’s Motion for Summary Judgment. (ECF No. 67.) On June 24, 2021,
this Court granted an extension of time for Defendant to respond to Plaintiff’s Motion for Summary Judgment
until after this Court’s ruling on Defendant’s Motion to Dismiss. (ECF No. 71.)
                                                     1
          Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 2 of 15



Counts 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17, and those Counts are DISMISSED

WITH PREJUDICE. Defendant’s Motion is DENIED as to Counts 1 and 5.

                                       BACKGROUND

        This Court accepts as true the facts alleged in the Plaintiff’s Amended Complaint (ECF

No. 54). See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). The background of this

case was discussed at length in this Court’s January 6, 2021 Memorandum Opinion. (ECF No

47.) In brief, pro se Plaintiff Worsham filed a Complaint against Defendant Discount Power,

Inc. (“Defendant” or “Discount Power”), asserting various violations of the federal Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and the Maryland Telephone Consumer

Protection Act (“MDTCPA”), Md. Code Ann., Com. Law § 14-3201, on the basis of seven

calls allegedly made by the Defendant to Worsham’s landline within a five-day period in

November of 2019. (Compl., ECF No. 3.) Worsham asserted that he has been a subscriber

to the residential landline number 410-692-2749, which has been on the National Do-Not-

Call (“DNC”) list registry since July 15, 2006. (Id. ¶ 1.) Defendant Discount Power is a

Connecticut for-profit corporation, which Worsham claims has engaged “in concert” with a

telemarketing call center and other persons in a civil conspiracy to call consumers, including

numbers on the DNC list registry using an automatic telephone dialing system (“ATDS”) to

initiate and deliver telemarketing calls to solicit people to buy energy products and/or services.

(Id. ¶¶ 2, 3.)

        Worsham’s suit stemmed from seven specific calls that he claims Discount Power made

to his landline number in a five-day period in November of 2019. (Id. ¶ 9.) On the basis of

these phone calls, Worsham asserted that the Defendant intentionally used robocalls and “lead


                                                2
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 3 of 15



generating telemarketers” to avoid individuals from being able to identify Discount Power and

“get around” the requirements of the Telephone Consumer Protection Act (“TCPA”). (Id. ¶

12.) His 17-count Complaint, originally filed in the Circuit Court for Harford County,

Maryland, alleged violations of the federal TCPA (Counts 1-4) as well as Maryland’s Telephone

Consumer Protect Act (“MDTCPA”) (Counts 5-17) and sought $84,500 in damages,

attorney’s fees, costs, and injunctive relief. (Id. ¶¶ 72, 76.) On January 3, 2020, Discount

Power removed the case to this Court on the basis of diversity of citizenship pursuant to 28

U.S.C. §§ 1332 and 1441. (See ECF No. 1.)

       On January 6, 2021, this Court granted Defendant Discount Power’s Motion to

Dismiss, finding that Worsham’s 17-Count Complaint failed to state a claim for relief and

dismissing all of his claims with prejudice. (ECF Nos. 47, 48.) Specifically, the Court found

that Worsham’s claims under Section 227(a) of the TCPA failed because Worsham asserted

no facts to support his allegation that the calls “were all initiated and made with an ‘automated

telephone dialing system (“ATDS”),’” as required to state a claim under 47 U.S.C. § 227(a).

(ECF No. 47 at 6.) The Court also dismissed Worsham’s claims under Section 227(b), finding

that the telephone number in question was Worsham’s business number and not his residential

number. (Id. at 6-7.)

       On February 3, 2021, Worsham moved to Alter or Amend this Court’s Judgment and

Order, arguing that the Court incorrectly concluded that the telephone number in question

was a business number and not a residential number. (ECF No. 49.) Worsham asserted that

the Court took judicial notice from an allegedly incorrect PACER docket that the subscriber

number was a business number rather than a residential number. See Worsham v. TSS Consulting


                                               3
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 4 of 15



Group, LLC, No. 6:18-cv-01692, 2019 WL 7482221 (M.D. Fla. Sept. 18, 2019). In the TSS

Consulting case, Worsham specifically provided the phone number 410-692-2749, the number

he presently claims to be his residential landline, as the number for the “Law Office of Michael

C. Worsham.” Id. On April 13, 2021, this Court granted Worsham’s Motion to Alter or

Amend in this case, finding that while it was not error for the Court to take judicial notice of

Worsham’s representations in the TSS Consulting case, it was error for this Court to dismiss

Worsham’s case with prejudice and not to allow him to amend his Complaint to allege that

the PACER information in the TSS Consulting case was incorrect and to adequately allege that

the subject telephone number was a residential number, not a business number. (ECF No.

53.)

       On May 13, 2021, Worsham filed his Amended Complaint, re-alleging the same 17

Counts and adding more information regarding the subject telephone number. (Am. Compl.,

ECF No. 54.) Worsham also amended his damages claim from $84,500 to $77,000. (Id.) On

June 10, 2021, Discount Power filed the pending Motion to Dismiss Plaintiff’s Amended

Complaint (ECF No. 64).

                                 STANDARD OF REVIEW

       The Defendant Discount Power moves to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), under which the Plaintiff’s pleading is subject to dismissal if it “fails to

state a claim upon which relief can be granted.” Under Rule 8(a)(2) of the Federal Rules of

Civil Procedure, a complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P 8(a)(2). The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the


                                               4
          Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 5 of 15



merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).

         To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

684 (2009) (quoting Bell Atl., Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Under the plausibility

standard, a complaint must contain “more than labels and conclusions” or a “formulaic

recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; see Painter’s Mill

Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). A complaint need not include “detailed

factual allegations.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A complaint

must, however, set forth “enough factual matter (taken as true) to suggest” a cognizable cause

of action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very

remote and unlikely.” Twombly, 550 U.S. at 556 (internal quotations omitted). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice” to plead a claim. Iqbal, 556 U.S. at 678; see A Soc’y Without a Name v. Virginia, 655 F.3d

342, 346 (4th. Cir. 2011).

         This Court is mindful of its obligation to liberally construe the pleadings

of pro se litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal

construction does not mean that this Court can ignore a clear failure in the pleading to allege

facts which set forth a cognizable claim, Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir.

1990).




                                                  5
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 6 of 15



                                         ANALYSIS

       Worsham’s Amended Complaint re-alleges the same 17 counts from his original

Complaint, with some additional information regarding the subject telephone number.

Worsham’s Amended Complaint does not, however, cure many of the deficiencies noted by

this Court in its January 6, 2021 Memorandum Opinion. Only Counts 1 and 5, which this

Court dismissed based on its determination that Worsham’s subject number was a business

number, shall survive. Counts 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 shall be

dismissed with prejudice.

       Worsham generally asserts that Discount Power violated Sections 227(a) and (b) of the

federal Telephone Consumer Protection Act (“TPCA”), 47 U.S.C. § 227(a) and (b), and by

extension, the Maryland Telephone Consumer Protection Act (“MDTCPA”), Md. Code Ann.,

Com. Law § 14-3201(2), which provides that a person may not violate the federal TCPA. (See

ECF No. 54 ¶¶ 46, 47.) With respect to Section 227(a), Worsham alleges that Discount Power

calls “were all initiated and made with an ‘automated telephone dialing system’ (“ATDS”) as

defined by 47 U.S.C. § 227(a)(1) and 47 C.F.R. § 64.1200(f)(2).” (Id. ¶ 46.) However, Worsham

again fails to assert any facts to support this allegation that Discount Power used an ATDS.

Accordingly, to the extent that Plaintiff’s claims are based on Section 227(a), those claims must

be dismissed with prejudice.

       With respect to Worsham’s claims on the basis of Section 227(b), this Court finds that

Worsham has adequately alleged that the subject telephone number is “residential.” Section

227(a) of the TCPA provides:

       It shall be unlawful for any person within the United States, or any person
       outside the United States if the recipient is within the United States—

                                               6
           Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 7 of 15



          ...
          (B) to initiate any telephone call to any residential telephone line using an artificial
          or prerecorded voice to deliver a message without the prior express consent of
          the called party, unless the call is initiated for emergency purposes, is made
          solely pursuant to the collection of a debt owed or guaranteed by the United
          States, or is exempted by rule or order by the Commission under paragraph
          (2)(B); . . . .

See 47 U.S.C. § 227(b)(1)(B). In his Amended Complaint, Worsham now alleges the subject

telephone number was not a business line and that “Plaintiff never at any time identified his

law practice as ‘Law Office of Michael C. Worsham’ or any name starting with ‘Law Office

of…’ to any person or court.” (Am. Compl. ¶ 43.) He further alleges that the federal filings

in his suit against TSS Consulting in the Florida action “fooled a federal Judge” into believing

the number was a business number, and not a residential number. (Id. ¶ 41.) Accepting

Worsham’s allegations as true, this Court finds that there is not clear evidence that the phone

line was used only or primarily as a business line, and Worsham’s claims under Section 227(b)

may be viable. See Smith v. Truman Road Development, LLC, No. 4:18-cv-00670-NKL, 2020 WL

2044730, at *11 (W.D. Mo. Apr. 28, 2020) (when clear evidence that a cell phone line is used

only or primarily as a business line, summary judgment granted to the defendants); Mattson v.

Quicken Loans Inc., No. 3:18-CV-00989-YY, 2019 WL 7630856, at *5 (D. Or. Nov. 7, 2019)

(same).

   I.        Counts 1 and 5

          Worsham alleges in Counts 1 and 5 that the phone calls to his number violated the

TCPA and FCC regulation 47 C.F.R. § 64.1200(c)(2), and by extension the MDTCPA, because

his number was on the National Do-Not-Call (“DNC”) registry. (Am. Compl. ¶¶ 68, 74.)

Given that Worsham has now adequately alleged that the subject phone number was


                                                     7
           Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 8 of 15



residential and that he never registered the number as a law firm’s number with a federal court,

Worsham has sufficiently pled claims for violations of the TCPA and FCC regulation 47 C.F.R.

§ 64.1200(c)(2), and by extension the MDTCPA, because he alleges his residential number was

on the National Do-Not-Call (“DNC”) registry. In the January 6, 2021 Memorandum

Opinion, this Court had dismissed these claims because it determined that Worsham had

registered the subject number as a law firm’s number with a federal court in the TSS Consulting

case. (ECF No. 47 at 7-8.) In his Amended Complaint, however, Worsham now asserts that

he “never at any time identified his law practice as ‘Law Office of Michael C. Worsham’ or

any name starting with ‘Law Office of…’ to any person or court.” (Am. Compl. ¶ 43.)

Accordingly, accepting Worsham’s allegations as true at this juncture, Counts 1 and 5 shall

survive.

   II.      Counts 2 and 6

         With respect to Counts 2 and 6, Worsham’s Amended Complaint still fails to state a

claim for relief. In these counts, Worsham claims Discount Power violated the TCPA and

FCC regulation 47 C.F.R. § 64.1200(d)(4), which requires a telemarketer “to provide the called

party with the name of the individual caller, the name of the person or entity on whose behalf

the call is being made, and the telephone number or address at which the person or entity may

be contacted.” In Worsham v. Travel Options, Inc., this Court rejected Worsham’s same argument

in a separate TCPA action: Chief Judge Bredar of this Court noted that “§ 64.1200(d)(4) is

more appropriately viewed as setting procedural standards and, therefore, within the realm of

the TCPA’s subsection d, for which no private right of action exists.” No. JKB-14-2749, 2016

WL 4592373, at *7 (Sept. 2, 2016) (citing Burdge v. Assn. Health Care Mgmt., Inc., No. 1:10-cv-


                                               8
             Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 9 of 15



00100, 2011 WL 379159, at *3 (S.D. Ohio Feb. 2, 2011)). This Court concluded that Worsham

did not possess a private right of action as to an alleged violation of 47 C.F.R. § 64.1200(d)(4),

and by extension the MDTCPA, and thus held that he failed to state claims for relief for TCPA

and MDTCPA violations. Travel Options, 2016 WL 4592373, at * 7. For the same reasons,

Counts 2 and 6 fail to state a claim and must be dismissed with prejudice.

   III.       Counts 3 and 7

         This Court’s opinion in Travel Options also rejected the sort of claims made by Worsham

in Counts 3 and 7. In these counts, Worsham alleges that Discount Power violated the TCPA

for allegedly failing to transmit complete Caller ID information with name and number in

violation of FCC regulation 47 C.F.R. § 64.1601(e)(1). (ECF No. 54 ¶¶ 71, 76 2.) As this Court

explained in Travel Options, a violation of § 64.1601(e)(1) is a violation of technical and

procedural standards under subsection (d), and as discussed above, no private right of action

exists under that subsection of the TCPA. 2016 WL 4592373, at * 7. For this reason, both

Counts 3 and 7 fail to state a claim for relief and must be dismissed with prejudice.

   IV.        Counts 4 and 8

         In Counts 4 and 8 Worsham alleges that Discount Power violated the TCPA, and by

extension the MDTCPA, when it violated FCC regulation 47 C.F.R. § 64.1200(a)(3). (ECF

No. 54 ¶¶ 72, 73, 77.) Section 64.1200(a)(3) prohibits a person from initiating:

         any telephone call to any residential line using an artificial or prerecorded voice
         to deliver a message without the prior express written consent of the called
         party, unless the call;
         (i)     Is made for emergency purposes;

         2 While Worsham includes a Count 7 in his Amended Complaint, he concedes that “Defendant’s
violations in Count 3 do not violate the MD-TCPA and [he] does not seek any damages for Count 7.” (Am.
Compl. ¶ 76.)
                                                  9
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 10 of 15



       (ii)    Is not made for a commercial purpose;
       (iii)   Is made for a commercial purpose but does not include or introduce an
               advertisement or constitute telemarketing;
       (iv)    Is made by or on behalf of a tax-exempt nonprofit organization;
       (v)     Or delivers a “health care” message made by, or on behalf of, a “covered
               entity” or its “business associate,” as those terms are defined in the
               HIPPA Privacy Rule, 45 CFR § 160.103.

47 C.F.R. § 64.1200(a)(3). Again, Worsham has failed to properly plead facts that the calls in

this case do not fall within (iii), where a call is made “for a commercial purpose but does not

include or introduce an advertisement or constitute telemarketing.” FCC regulations define

advertisement as “any material advertising the commercial availability or quality of any

property, goods, or services.” 47 C.F.R. § 64.1200(f)(1). Similarly, they define “telemarketing”

as “the initiation of a telephone call or message for the purpose of encouraging the purchase

or rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12).

Worsham fails to state a plausible claim with respect to a discount or rebate on his already-

purchased and paid-for electrical services and how this constitutes an advertisement or

telemarketing within the meaning of these definitions. Courts have held that coupons and

discounts may be “advertisements” within the meaning of the TCPA where they “plausibly

appear to both advertise the availability and of and encourage the purchase of particular

goods,” Larson v. Harman Mgmt. Corp., No. 1:16-cv-00219-DAD-SKO, 2016 WL 6298528, at

*4 (E.D. Cal. Oct. 27, 2016), but Worsham has not alleged any facts to support his claim that

the messages encouraged purchase of any products or services.

        Further, Worsham’s Amended Complaint does not provide well-pleaded allegations

that Discount Power actually initiated the calls to his telephone number. With respect to the

first call Worsham claims he received from the Defendant, he asserts that he did not answer


                                              10
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 11 of 15



the call and that there was no message. (Am. Compl. ¶ 15.) As the Complaint asserts, two of

the calls stated that the call was from the recipient’s “electric utility,” and three others were

seemingly from Baltimore Gas & Electric. (Id.) The prerecorded messages did not include

any statement that the calls were from Discount Power. Instead, Worsham contends that

when he dialed “1” as instructed, he was connected to live representatives. (Id.) He further

asserts that with respect to two of these calls he could not get the representative to provide a

name of his or her employer or a number for that employer. (Id.) With respect to the others,

Worsham asserts that either the representative said he or she worked for Discount Power, or

that he asked if the representative worked for Discount Power and he or she responded yes.

(Id.) These facts alleged do not support Worsham’s conclusory allegations that Defendant

Discount Power initiated the prerecorded calls—which he also conclusory alleges constituted

telemarketing or advertisements. Counts 4 and 8 fail to state a claim for relief and must be

dismissed with prejudice.

   V.      Counts 9-11

        Worsham alleges in Counts 9-11 that Discount Power’s calls violated the TCPA and

FCC regulation 47 C.F.R. § 64.1200(b)(1), (b)(2), and (b)(3), as well as the MDTCPA, for: (1)

failing to provide an automated interactive voice or key activated opt out mechanism (Count

9); (2) failing to state clearly the identity of the business, individual or entity responsible for

initiating the call (Count 10); and (3) failing to state clearly the telephone number of the

business or individual (Count 11). (Am. Compl. ¶¶ 78-80.) In Hurley v. Wayne County Board of

Education, the court held that provisions of 47 C.F.R. § 64.1200(b) flow directly from the

directives of Section 227(d)(3) of the TCPA. No. 3:1-16-9949, 2017 WL 2454325, at *4 (S.D.


                                                11
         Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 12 of 15



W. Va. June 6, 2017). The court noted that Sections 227(b)(3) and (c)(5) include language that

explicitly states a plaintiff may bring “an action based on a violation of . . . the regulations

prescribed under this subsection.” Id. However, Section 227(d) does not contain this

language. Id. The court held that “[w]ithout such language in Section (d), the Court is

compelled to find that Congress did not intend private parties to enforce either Section 227(d)

or the regulations prescribed pursuant to that section.” Id. Counts 9-11, which improperly

allege causes of action based on alleged violations of 47 C.F.R. § 64.1200(b), are dismissed

with prejudice.

   VI.      Counts 12-17

         Finally, in Counts 12-17, Worsham alleges violations of the MDTCPA on the basis of

alleged violation of the Telemarketing Sales Rule (“TSR”), 16 C.F.R. § 310.1 et seq. The

MDTCPA provides that a person may not violate the Telemarketing and Consumer Fraud

and Abuse Prevention Act, 15 U.S.C. §§ 6101 through 6108, as implemented by the Federal

Trade Commission in the TSR. Md. Code Ann., Com. Law § 14-3201(1). (Am. Compl. ¶¶

81-87.) Specifically, Worsham alleges violations of TSR §§ 310.4(a)(8) (Count 12), 310.4(b)(1)

(Count 13), 310.4(d)(1) (Count 14), 310.4(b)(1)(v) (Count 15), 310.8(a) (Count 16), and

310.3(a)(4) (Count 17). Worsham’s claims in these counts again fail to state a claim for relief.

         As the Maryland Court of Special Appeals held in one of Worsham’s previous cases,

the MDTCPA has been interpreted to only provide a private right of action when a federal

action already exists. See Worsham v. Ehlrich, 957 A.2d 161, 172 (Md. Ct. Sp. App. 2008). In

order to bring a case under the TSR, a plaintiff must allege actual damages in excess of $50,000.

See 15 U.S.C. § 6104(a). Worsham now alleges a total of $36,500 in statutory damages under


                                               12
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 13 of 15



Maryland law, and therefore he cannot meet the $50,000 threshold. (Am. Compl. ¶ 95.)

Further, he fails to plead facts that suggest Discount Power is a “telemarketer” or “seller,” as

defined in 16 C.F.R. § 310.2(dd) and (ff), for the same reasons that he fails to establish the

calls constituted telemarketing or advertisements. The FCC defines “seller” as “any person

who, in connection with a telemarketing transaction, provides, offers to provide, or arranges

for others to provide goods or services to the customer in exchange for consideration.” 16

C.F.R. § 310.2(dd). Similarly, telemarketing is defined as “a plan, program, or campaign which

is conducted to induce the purchase of goods or services or a charitable contribution, by use

of one or more telephones and which involves more than one interstate telephone call.” 16

C.F.R. § 310.2(ff). As explained above, the facts alleged do not support Worsham’s conclusory

allegations that the Defendant made the subject telephone calls, nor that the recorded

messages sought to induce the purchase of any goods or services.

       Even if the TSR was applicable in this case, a review of Worsham’s Amended

Complaint shows that he has not alleged facts to support the conclusory allegations made in

Counts 12-17. For example, in Count 12, there are no facts asserted to support the claim that

the Defendant failed to transmit complete Caller ID information—the Amended Complaint

in fact provides a number (Am. Compl. ¶ 15), and the regulation does not always require a

name of the telemarketer, 16 C.F.R. § 310.4(a)(8). See Travel Options, 2016 WL 4592373, at *

8. Similarly, in Count 16, Worsham fails to allege any facts that suggest the Defendant failed

to pay the annual fee for the DNC list for his area code. (Am. Compl. ¶ 85). In Count 17 he

fails to assert what “misleading” statement was in fact made by the Defendant. (Id. ¶ 86.)




                                              13
        Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 14 of 15



       Overall, Worsham’s Amended Complaint fails to state a claim for relief in Counts 12-

17, as he does not have a valid claim under the TSR. These claims must be dismissed with

prejudice.

   VII.      Plaintiff Is Not Entitled to Treble Damages or Attorney’s Fees

       Worsham again claims in his Amended Complaint that he is entitled to treble damages

under 47 U.S.C. § 227(b) because the Defendant willfully or knowingly violated the TCPA or

FCC regulations. (ECF No. 54 ¶ 90.) He also alleges he is entitled to reasonable attorney’s

fees as may apply under Md. Code Ann., Com. Law § 14-3202(b)(1). (Id. ¶ 95.) Again, neither

of these claims have merit. Worsham has failed to plead any facts to support his allegations

that Discount Power violated the TPCA willfully or knowingly. Additionally, he has filed this

action “pro se,” as he is a not a licensed lawyer. (See Am. Compl. ¶ 42 (“Plaintiff practiced law

until mid 2014, and has not identified himself as a lawyer since then.”).) Therefore, Worsham

is not entitled to attorney’s fees, as he is not a licensed attorney anywhere in the United States.

                                       CONCLUSION

       For these reasons, the Defendant Discount Power’s Motion to Dismiss Plaintiff’s

Amended Complaint (ECF No. 64) is GRANTED IN PART and DENIED IN PART.

Specifically, Defendant’s Motion is GRANTED as to Counts 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13,

14, 15, 16, and 17, and those Counts are DISMISSED WITH PREJUDICE. Defendant’s

Motion is DENIED as to Counts 1 and 5.

       A Separate Order follows.



Dated: July 29, 2021


                                                14
Case 1:20-cv-00008-RDB Document 74 Filed 07/29/21 Page 15 of 15




                                      ________/s/_______________
                                       Richard D. Bennett
                                       United States District Judge




                              15
